Citation Nr: 0918852	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-11 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service with the United 
States Army from November 1942 to January 1943, and he served 
in the Merchant Marines with oceangoing service from June 11, 
1943, to August 22, 1943, from November 24, 1943 to March 20, 
1944, and from August 25, 1944, to October 18, 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  Although claims of service connection 
for high blood pressure, a back disability, and difficulty 
breathing were addressed by the RO in a March 2007 statement 
of the case, when the Veteran filed his substantive appeal, 
he indicated that the only issue he desired to appeal was a 
claim of service connection for "heart stress."  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

In a July 2008 statement, the Veteran contends that, during 
his period of active military service in the Army, he 
suffered chest pains and was diagnosed by an Army doctor with 
a heart problem that prevented him from engaging in strenuous 
activity.  The Veteran contends that he was discharged from 
the Army as a result of the condition.  (His service records 
show that he was discharged with a certificate of disability 
discharge.)  In a February 2008 statement, the Veteran 
contends that, during his period of active military service 
in the Merchant Marines, he again suffered chest pains, but 
he refused medical treatment.  The Veteran again contends 
that he was discharged as a result of his condition.

The RO attempted to obtain the Veteran's service treatment 
records (STRs) from the National Personnel Records Center 
(NPRC).  However, the NPRC informed the RO that the STRs were 
unavailable because they were likely destroyed by fire.  
Further efforts to obtain the Veteran's STRs would be futile.  
See 38 C.F.R. § 3.159(c)(2).  However, an in-service hospital 
admission card has been recreated by the Office of the 
Surgeon General, Department of the Army and associated with 
the claims file.  The record indicates that the Veteran was 
hospitalized in December 1942 and diagnosed with valvular 
deformity, mitral insufficiency.  The record further states 
that the Veteran's condition was not incurred in the line of 
duty, but that it existed prior to entry into service.  

A review of the Veteran's post-service medical treatment 
records include an October 2002 record of hospitalization due 
to myocardial infarction and a March 2004 diagnosis of a 
calcified aorta from the Methodist Medical Plaza.  In 
addition, the evidence of record includes an August 2005 left 
heart catheterization record from Clarian Health that 
includes a note that there was no mitral insufficiency.  

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the diagnosis and etiology of the 
Veteran's claimed disability.  The Board will, therefore, 
remand the case to schedule the Veteran for a VA examination 
to obtain a diagnosis of current heart disability and a 
medical opinion regarding the medical probability that any 
diagnosed disability is attributable to military service.

The RO in this case has concluded that the disability for 
which the Veteran seeks service connection is a developmental 
defect for which service connection may not be granted, see 
38 C.F.R. § 3.303(c) (2008); however, the Board finds no 
medical evidence of record that confirms this medical 
assessment about what the Veteran has now or what was 
diagnosed in service.  It is important to distinguish 
congenital or developmental defects, which may not be service 
connected, from congenital or developmental diseases, which 
may be service connected.  VAOPGCPREC 82-90 (July 18, 1990).  
In order to ascertain the nature of any heart problem the 
Veteran experienced in service or since, further development 
of the medical evidence is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to his claimed 
disability.  Request treatment records 
from any medical facility identified by 
the Veteran.  Obtain releases from the 
Veteran as necessary.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a heart 
disability.  The examiner should then 
discuss the etiology and the onset of any 
diagnosed disability.  The examiner 
should state the medical probabilities 
that any current disability is traceable 
to the problems the Veteran experienced 
during active military service, including 
the noted "valvular deformity, mitral 
insufficiency."  (If any heart problem 
is considered a congenital or 
developmental anomaly, it should be noted 
whether such anomaly is a "disease" 
(subject to improvement or worsening), or 
a congenital or developmental "defect" 
(not subject to improvement or worsening.  
VAOPGCPREC 82-90.  The bases for the 
opinions provided should be explained in 
detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the Veteran's claim of service 
connection.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

